DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 were originally filed August 31, 2020.
	The amendment received October 14, 2021 amended claims 5, 13, 14, and 17.
	The amendment received March 10, 2022 amended claims 1, 2, and 14.
	Claims 1-20 are currently pending.
	Claims 1, 2, 5, and 13 are currently under consideration.
 Election/Restrictions
Applicants elected, without traverse, Group I (claims 1-14) in the reply filed on October 14, 2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 

Applicants elected, without traverse, SEQ ID NO: 18 which activates GIPR and GLP-2R and adding at least one fatty acid molecule at one or more amino acid residues as the species in the reply filed on October 14, 2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Please note: applicants elected a subgenus for B. “any and all additional components” of adding at least one fatty acid molecule at one or more amino acid residues. Therefore, the subgenus was searched. Claims 3, 4, 6-12, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Potential Rejoinder
	Applicant elected claims directed to a product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
The present application is a CON of 16/341,082 filed April 11, 2019 (now U.S. Patent 10,774,127) which is a 371 (National Stage) PCT/EP2017/076060 filed October 12, 2017 which claims foreign priority to Denmark PA 2016 70799 filed October 12, 2016.
Declaration
The declaration under 37 CFR 1.132 filed March 10, 2022 is insufficient to overcome the rejection of claims 1, 2, 5, and 13 based upon the rejections below as set forth in the last Office action because: please refer to the Arguments and Response sections below.
Withdrawn Objections
The objection to the disclosure regarding the first line of the application should be updated to include U.S. Patent 10,774,127 is withdrawn in view of the amendment received March 10, 2022.  
Withdrawn Rejection
	The rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the amendment received March 10, 2022.  
New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed peptide dual agonist. For example, it is unclear under what conditions the peptide dual agonist is “capable” of a) activating the GIPR…and b) activating the GLP2R. Any functions associated with the structure of present claim 1 should be recited as an active, positive function (e.g. the peptide a) activates the GIPR…and b) activates the GLP2R).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 depends on independent claim 1. Claim 1 requires that the peptide dual agonist is “capable of a) activating the GIPR with an efficacy (Emax values) which is at least 65% of the efficacy by which native GIP activates the GIPR, and b) activating the GLP2R with an efficacy (Emax values) which is at least 65% of the efficacy by which native GLP-2 activates the GLP2R”. Claim 13 requires that the peptide dual agonist “a) binds to GIPR and GLP2R, and/or b) activates GIPR and GLP2R, and/or c) stimulates GIPR- and GLP2R-mediated cAMP production, and/or d) inhibits bone resorption, and/or e) stimulates bone formation”. Therefore, claim 13 fails to further limit the function of present independent claim 1 (in part). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. U.S. Patent Application Publication 2007/0212355 published September 13, 2007.
For present claims 1, 2, and 13, Baker et al. teach SEQ ID NO: 50 HGDGSFSSDMSTILDNLAARDFINWLIQTKITD wherein residue 5/S is a conservative amino acid substitution for 5/T, residue 7 is a non-conservative amino acid substitution, and residue 10 is a non-conservative amino acid substitution and SEQ ID NO: 51 HGDGSFSSDVSTILDNLAARDFINWLIQTKITD wherein residue 5/S is a conservative amino acid substitution for 5/T, residue 7 is a non-conservative amino acid substitution, and residue 10 is a non-conservative amino acid substitution for present SEQ ID NO: 21 (please refer to the entire specification particularly paragraphs 37, 62; claims).
The claims would have been obvious because the substitution of one known element (i.e. threonine) for another (i.e. serine – conservative amino acid substitution) would have yielded predictable results (i.e. no change in function) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Baker et al. for claims 1, 2, and 13 were considered but are not persuasive for the following reasons.
	Applicants contend that the present claims only allow for 2 amino acid substitutions in residues 5-11 of SEQ ID NO: 21 wherein Baker et al. teach 3 amino acid substitutions. Applicants contend that SEQ ID NOs: 50 and 51 of Baker et al. are identical to human GLP-2 with the exception of residues 8, 9, and 11 which are identical to hGIP and hGLP-1. Applicants provided Skov-Jeppesen et al. and Gadgaard et al. as an attempt to show that the Emax value is less than 65% for modified GLP-2 HADGSFSDEMNTILDNLAARDFINWLIQTKITD and/or GLP-2 does not bind GIPR.
	Applicants’ arguments are not convincing since the teachings of Baker et al. render the peptide dual agonist of the instant claims prima facie obvious. 
	The present rejection is an obviousness rejection regarding the limitation that 0-2 amino acid substitutions may be present at residues 5-11. A conservative amino acid substitution is known in the prior art to not alter structure or function and is a common substitution made in the prior art. 
	SEQ ID NO: 50 HGDGSFSSDMSTILDNLAARDFINWLIQTKITD
	SEQ ID NO: 51 HGDGSFSSDVSTILDNLAARDFINWLIQTKITD
	 GLP-2               HADGSFSDEMNTILDNLAARDFINWLIQTKITD
	SEQ ID NO: 21 HXXGTFISDYSTILDNLAARDFXNWLXXXKXXX
	Residues 5-11 are underlined and in bold. The sequence that applicants are referring to has 3-4 amino acid changes in residues 5-11 from the sequences taught by Baker et al. Therefore a 1:1 correlation can not be made. Furthermore, the “capable of” claim language of the present claims calls to question under which conditions the Emax values are obtained (e.g. even higher concentrations than utilized in Skov-Jeppesen et al., conserved residues between present SEQ ID NO: 21 and SEQ ID NOs: 50 and 51 are more important for Emax, etc.). Gadgaard et al. are silent with regard to GIPR. If applicants have additional data regarding GIPR, it should be supplied for consideration. Furthermore, Gadgaard et al. only substituted residue 10 of GLP-2 (M10Y). If any particular residue is important for the presently claimed function, it should be explicitly stated in the claim that that residue is required.

Claims 1, 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. U.S. Patent Application Publication 2009/0117104 published May 7, 2009.
For present claims 1, 2, and 13, Baker et al. teach SEQ ID NO: 50 HGDGSFSSDMSTILDNLAARDFINWLIQTKITD wherein residue 5/S is a conservative amino acid substitution for 5/T, residue 7 is a non-conservative amino acid substitution, and residue 10 is a non-conservative amino acid substitution and SEQ ID NO: 51 HGDGSFSSDVSTILDNLAARDFINWLIQTKITD wherein residue 5/S is a conservative amino acid substitution for 5/T, residue 7 is a non-conservative amino acid substitution, and residue 10 is a non-conservative amino acid substitution for present SEQ ID NO: 21 (please refer to the entire specification particularly paragraphs 37, 62; claims).
The claims would have been obvious because the substitution of one known element (i.e. threonine) for another (i.e. serine – conservative amino acid substitution) would have yielded predictable results (i.e. no change in function) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Baker et al. for claims 1, 2, and 13 were considered but are not persuasive for the following reasons.
	Applicants contend that the present claims only allow for 2 amino acid substitutions in residues 5-11 of SEQ ID NO: 21 wherein Baker et al. teach 3 amino acid substitutions. Applicants contend that SEQ ID NOs: 50 and 51 of Baker et al. are identical to human GLP-2 with the exception of residues 8, 9, and 11 which are identical to hGIP and hGLP-1. Applicants provided Skov-Jeppesen et al. and Gadgaard et al. as an attempt to show that the Emax value is less than 65% for modified GLP-2 HADGSFSDEMNTILDNLAARDFINWLIQTKITD and/or GLP-2 does not bind GIPR.
	Applicants’ arguments are not convincing since the teachings of Baker et al. render the peptide dual agonist of the instant claims prima facie obvious. 
	The present rejection is an obviousness rejection regarding the limitation that 0-2 amino acid substitutions may be present at residues 5-11. A conservative amino acid substitution is known in the prior art to not alter structure or function and is a common substitution made in the prior art. 
	SEQ ID NO: 50 HGDGSFSSDMSTILDNLAARDFINWLIQTKITD
	SEQ ID NO: 51 HGDGSFSSDVSTILDNLAARDFINWLIQTKITD
	 GLP-2               HADGSFSDEMNTILDNLAARDFINWLIQTKITD
	SEQ ID NO: 21 HXXGTFISDYSTILDNLAARDFXNWLXXXKXXX
	Residues 5-11 are underlined and in bold. The sequence that applicants are referring to has 3-4 amino acid changes in residues 5-11 (GLP-2) from the sequences taught by Baker et al. Therefore a 1:1 correlation can not be made. Furthermore, the “capable of” claim language of the present claims calls to question under which conditions the Emax values are obtained (e.g. even higher concentrations than utilized in Skov-Jeppesen et al., conserved residues between present SEQ ID NO: 21 and SEQ ID NOs: 50 and 51 are more important for Emax, etc.). Gadgaard et al. are silent with regard to GIPR. If applicants have additional data regarding GIPR, it should be supplied for consideration. Furthermore, Gadgaard et al. only substituted residue 10 of GLP-2 (M10Y). If any particular residue is important for the presently claimed function, it should be explicitly stated in the claim that that residue is required.

Claims 1, 2, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. U.S. Patent Application Publication 2007/0212355 published September 13, 2007 and Haack et al. U.S. Patent Application Publication 2014/0221281 published August 7, 2014.
For present claims 1, 2, and 13, Baker et al. teach SEQ ID NO: 50 HGDGSFSSDMSTILDNLAARDFINWLIQTKITD wherein residue 5/S is a conservative amino acid substitution for 5/T, residue 7 is a non-conservative amino acid substitution, and residue 10 is a non-conservative amino acid substitution and SEQ ID NO: 51 HGDGSFSSDVSTILDNLAARDFINWLIQTKITD wherein residue 5/S is a conservative amino acid substitution for 5/T, residue 7 is a non-conservative amino acid substitution, and residue 10 is a non-conservative amino acid substitution for present SEQ ID NO: 21 (please refer to the entire specification particularly paragraphs 37, 62; claims).
However, Baker et al. do not teach the addition of a fatty acid.
For present claim 5, Haack et al. teach GLPR and GIPR agonists with fatty acid modifications which leads to prolonged duration of action, improved pharmacokinetic profile, and/or improved activity (please refer to the entire specification particularly paragraphs 10, 23, 25, 334, 336).
The claims would have been obvious because the substitution of one known element (i.e. threonine) for another (i.e. serine – conservative amino acid substitution) would have yielded predictable results (i.e. no change in function) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. addition of a fatty acid to a GLPR and GIPR agonist to prolonged duration of action, improved pharmacokinetic profile, and/or improved activity) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Baker et al. and Haack et al. for claims 1, 2, 5, and 13 were considered but are not persuasive for the following reasons.
	Applicants contend that the present claims only allow for 2 amino acid substitutions in residues 5-11 of SEQ ID NO: 21 wherein Baker et al. teach 3 amino acid substitutions. Applicants contend that SEQ ID NOs: 50 and 51 of Baker et al. are identical to human GLP-2 with the exception of residues 8, 9, and 11 which are identical to hGIP and hGLP-1. Applicants provided Skov-Jeppesen et al. and Gadgaard et al. as an attempt to show that the Emax value is less than 65% for modified GLP-2 HADGSFSDEMNTILDNLAARDFINWLIQTKITD and/or GLP-2 does not bind GIPR. Applicants contend that Haack et al. do not teach present SEQ ID NO: 21. 
	Applicants’ arguments are not convincing since the teachings of Baker et al. and Haack et al. render the peptide dual agonist of the instant claims prima facie obvious. 
	The present rejection is an obviousness rejection regarding the limitation that 0-2 amino acid substitutions may be present at residues 5-11. A conservative amino acid substitution is known in the prior art to not alter structure or function and is a common substitution made in the prior art. 
	SEQ ID NO: 50 HGDGSFSSDMSTILDNLAARDFINWLIQTKITD
	SEQ ID NO: 51 HGDGSFSSDVSTILDNLAARDFINWLIQTKITD
	 GLP-2               HADGSFSDEMNTILDNLAARDFINWLIQTKITD
	SEQ ID NO: 21 HXXGTFISDYSTILDNLAARDFXNWLXXXKXXX
	Residues 5-11 are underlined and in bold. The sequence that applicants are referring to has 3-4 amino acid changes in residues 5-11 from the sequences taught by Baker et al. Therefore a 1:1 correlation can not be made. Furthermore, the “capable of” claim language of the present claims calls to question under which conditions the Emax values are obtained (e.g. even higher concentrations than utilized in Skov-Jeppesen et al., conserved residues between present SEQ ID NO: 21 and SEQ ID NOs: 50 and 51 are more important for Emax, etc.). Gadgaard et al. are silent with regard to GIPR. If applicants have additional data regarding GIPR, it should be supplied for consideration. Furthermore, Gadgaard et al. only substituted residue 10 of GLP-2 (M10Y). If any particular residue is important for the presently claimed function, it should be explicitly stated in the claim that that residue is required.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claims 1, 2, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. U.S. Patent Application Publication 2009/0117104 published May 7, 2009 and Haack et al. U.S. Patent Application Publication 2014/0221281 published August 7, 2014.
For present claims 1, 2, and 13, Baker et al. teach SEQ ID NO: 50 HGDGSFSSDMSTILDNLAARDFINWLIQTKITD wherein residue 5/S is a conservative amino acid substitution for 5/T, residue 7 is a non-conservative amino acid substitution, and residue 10 is a non-conservative amino acid substitution and SEQ ID NO: 51 HGDGSFSSDVSTILDNLAARDFINWLIQTKITD wherein residue 5/S is a conservative amino acid substitution for 5/T, residue 7 is a non-conservative amino acid substitution, and residue 10 is a non-conservative amino acid substitution for present SEQ ID NO: 21 (please refer to the entire specification particularly paragraphs 37, 62; claims).
However, Baker et al. do not teach the addition of a fatty acid.
For present claim 5, Haack et al. teach GLPR and GIPR agonists with fatty acid modifications which leads to prolonged duration of action, improved pharmacokinetic profile, and/or improved activity (please refer to the entire specification particularly paragraphs 10, 23, 25, 334, 336).
The claims would have been obvious because the substitution of one known element (i.e. threonine) for another (i.e. serine – conservative amino acid substitution) would have yielded predictable results (i.e. no change in function) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. addition of a fatty acid to a GLPR and GIPR agonist to prolonged duration of action, improved pharmacokinetic profile, and/or improved activity) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Baker et al. and Haack et al. for claims 1, 2, 5, and 13 were considered but are not persuasive for the following reasons.
	Applicants contend that the present claims only allow for 2 amino acid substitutions in residues 5-11 of SEQ ID NO: 21 wherein Baker et al. teach 3 amino acid substitutions. Applicants contend that SEQ ID NOs: 50 and 51 of Baker et al. are identical to human GLP-2 with the exception of residues 8, 9, and 11 which are identical to hGIP and hGLP-1. Applicants provided Skov-Jeppesen et al. and Gadgaard et al. as an attempt to show that the Emax value is less than 65% for modified GLP-2 HADGSFSDEMNTILDNLAARDFINWLIQTKITD and/or GLP-2 does not bind GIPR. Applicants contend that Haack et al. do not teach present SEQ ID NO: 21. 
	Applicants’ arguments are not convincing since the teachings of Baker et al. and Haack et al. render the peptide dual agonist of the instant claims prima facie obvious. 
	The present rejection is an obviousness rejection regarding the limitation that 0-2 amino acid substitutions may be present at residues 5-11. A conservative amino acid substitution is known in the prior art to not alter structure or function and is a common substitution made in the prior art. 
	SEQ ID NO: 50 HGDGSFSSDMSTILDNLAARDFINWLIQTKITD
	SEQ ID NO: 51 HGDGSFSSDVSTILDNLAARDFINWLIQTKITD
	 GLP-2               HADGSFSDEMNTILDNLAARDFINWLIQTKITD
	SEQ ID NO: 21 HXXGTFISDYSTILDNLAARDFXNWLXXXKXXX
	Residues 5-11 are underlined and in bold. The sequence that applicants are referring to has 3-4 amino acid changes in residues 5-11 from the sequences taught by Baker et al. Therefore a 1:1 correlation can not be made. Furthermore, the “capable of” claim language of the present claims calls to question under which conditions the Emax values are obtained (e.g. even higher concentrations than utilized in Skov-Jeppesen et al., conserved residues between present SEQ ID NO: 21 and SEQ ID NOs: 50 and 51 are more important for Emax, etc.). Gadgaard et al. are silent with regard to GIPR. If applicants have additional data regarding GIPR, it should be supplied for consideration. Furthermore, Gadgaard et al. only substituted residue 10 of GLP-2 (M10Y). If any particular residue is important for the presently claimed function, it should be explicitly stated in the claim that that residue is required.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,774,127. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed peptide dual agonist and the claims of U.S. Patent No. 10,774,127 are drawn to SEQ ID NO: 21 and SEQ ID NOs: 1-19 and 26-32 which may be modified with a fatty acid, lysines modified by fatty acids, monoacyl fatty acid, and diacyl fatty acid.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10,774,127 for claims 1, 2, 5, and 13 were considered but are not persuasive for the following reasons.
	Applicants contend that that they will take action at the “appropriate time”.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 10,774,127 renders obvious the peptide dual agonist of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658